Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.
 
Response to Applicants Arguments/Amendments
Examiner has taken the arguments into account regarding the 112 issues and has removed the 112 rejections.  
Applicants argue that “the references fail to disclose, teach, or suggest an ex-vivo perfusion solution comprising at least “wherein the concentration of the cefazolin is about 1 g/L, wherein the concentration of the ciprofloxacin is about 0.2 g/L; wherein the concentration of the voriconazole is about 0.2 g/L,” as recited in claims | and 43.”


	Applicants further argue, “Weers as a whole, is directed to systems and method for treating or providing prophylaxis, e.g. antibiotics and antifungals against a pulmonary infection in a live patient, i.e. in vivo.” 
	Whether the antimicrobials disclosed by Weers are used in-vivo or in-vitro, the antimicrobials are still going to be able to take out unwanted bacterial infections.  Weers isn’t a teaching away since it shows that the antimicrobials can be successfully used to kill bacteria in the presence of tissues/organs/cells.  Although Weers may disclose 138+ 
	Applicants argue, “Weers further notes that the precise amount of any particular subject composition that will yield the most effective treatment in a given patient will depend upon physiological conditions of the patient (including age, sex, disease type and stage, general physical condition, responsiveness to a given dosage and type of medication, route of administration.”  These factors of routine optimization relate to a live patient and are not relevant to preserving a lung ex vivo.”
	The primary reference, Hassanein, teaches antimicrobials can be used to preserve a lung ex vivo; therefore, that is the reference that is being used to teach use of antimicrobials with a lung ex vivo solution.  Hassanein discloses multiple types of antimicrobials that can be used.  The inclusion of Weers into the rejection is still appropriate because it teaches antibiotics and antifungals (antimicrobials) that can be used successfully with lung tissue.  No substantial argument has been presented that shows proof that the antimicrobials of Weers function differently in-vivo in comparison to in-vitro conditions.  Individuals are given antimicrobials to cure infections and antimicrobials are routinely added to in-vitro cell culture experiments to prevent unwanted contamination.  In both cases, the antimicrobials function to kill unwanted infections.  Even if the Weers reference uses a specific route of administration, it would still be expected to work in the Hassanein reference especially since Hassanein acknowledges the use of antimicrobials.  
	Applicants further argue, “A prior art reference must be considered in its entirety, ., as a whole, including portions that would lead away from the claimed invention.” MPEP §2141.02(VD, (citing WL. Gore & Assoac., inc. v. Garlock, fnc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 US. 851 (1984)) (emphasis added}. Hassanein and Weers disclose the use of antibiotics and antifungals! ‘ We understand the Office has classified voriconazole as an anubiotic. See Office Action, at 20. However, Weers classifies voniconazole as an antifungal. See Weers, at 7 [OO80]. Applicant notes that the claimed solution comprises both antibiotics and an antifungal. In different contexts when considered in their entirety. Hassanein is directed to systems, methods, and compositions for caring for an organ ex vive in a perfusion circuit. See, e.g., Hassanein at F0002], {O01OL [0015], [OG17], [0022]-[00231, [0028], [0102], [0233]. That is, in Hassanein, the therapeutics, , antibiotics and antifungals, are provided for maintaining an organ outside of a human body in a perfusion circuit. In contrast, Weers, as a whole, is directed to systems and methods for treating or providing prophylaxis, e.g., antibiotics and antifungals, against a pulmonary infection in a live patient, i.e, in vive. See e.g., Weers at Abstract; see also, id. at | [0018]. Thus, the disclosures of Weers relied on by the Office, 12, that “cefazolin and voriconazale antibiotics could be used to reduce infections in organs, especially the lungs” (Office Action, at 20), must be viewed in the context of treating or providing prophylaxis against pulmonary.”

 “….the different contexts of Weers and Hassanein, the Office does not sufficiently articulate why a person of ordinary skill in the art trying to improve the composition of Hassanein to preserve an organ ex vivo in a perfusion circuit would have looked to Weers’ methods and therapeutics for treating or providing prophylaxis against a pulmonary infection in a patient, as suggested by the Office. Weers suggests that the effectiveness of the treatment using its disclosed compositions depends on factors such as “physiological condition of the patient including age, sex, disease type and stage, general physical condition, responsiveness to a given dosage and type of medication), route of administration.” Weers, at [| [0084]. These factors relate to a live patient and are not relevant to preserving a lung ex-vivo,outside of a living body. A person of ordinary skill in the art trying to improve the composition of Hassanein to preserve an organ ex vivo in a perfusion circuit would not have been motivated by Weers’ disclosure of a therapeutic that is allegedly effective for treating or providing prophylaxis against a pulmonary infection in a patient, as relied on by the Office. Without more, the Office does not adequately articulate why a skilled person would have been prompted or guided by either disclosure to modify the solution of Hassanein with Weers.
	Examiner has specifically labelled voriconazole as an antifungal in the rejection.  Weers is acknowledging that the occurrence/likelihood of bacteria and antifungal infections can reduced using antimicrobials such as voriconazole and/or cefazolin.  An artisan would have been motivated to have used such agents in the ex-vivo perfusion solution since it can also significantly reduce microbial load in the lungs in the ex-vivo solution.  The lungs in solution are eventually transplanted into a living host.  It would have been obvious to use the antimicrobials taught in Weers with the ex-vivo solution of Hassanein 

	Applicants argue that the Hassanein and Weers references disclose a large list of antimicrobials and that based on the list, one would not easily arrive at a combination of ciprofloxacin, cefazolin, voriconzole.  Each reference might provide several different options of antimicrobials; however, those options are still provided and still constitute prior art.  

Applicants further argue, “Third, even assuming one of ordinary skill in the art would have selected cefazolin and voriconazole which she would not based on the disclosure of Weers, the Office fails to adequately explain why one of ordinary skill in the art would have arrived at the claimed concentrations of cefazolin and voriconazole through routine optimization. The Office contends that “[a] person of ordinary skill in the art would have used routine experimentation and optimization to have determined what concentrations of antibiotics were needed in order to have prevented an unwanted infection.” Office Action, at 20. However, there must be “some rational underpinning explaining why a person of ordinary skill in the art would have arrived at the claimed invention through routine optimization” and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. in re Stepan Co., 868 F.3d 1342, 1346 (ed. Cir. 2017) (emphasis added).”….

“As explained above, Hassanein and Weers disclose the use of antibiotics in different contexts. Hassanein is directed to systems, methods, and compositions for caring for an organ ex vive in a perfusion circuit. See e.g., Hassanein at 9] fOO02], [OOLO] fOOTS], [0017], [0022 ]-[0023], [0028], [0102], [0233]. In contrast, Weers, as a whole, is directed to systems and methods for treating or providing prophylaxis against a pulmonary infection in a patient. In particular, Weers states that dosing should be determined by routine experiment in vive. See Weers, at @ [0083] (Tain effective dose or amount... for any particular composition [may need to be identified] by routine experiment as described herein, using one or more groups of animals, or m human trials if appropriate.”). Weers further notes that “[t]he precise... amount of any particular subject composition that will yield the most effective treatment in a given patient will depend upon... physiological condition of the patient including age, sex, disease type and stage, general physical condition, responsiveness to a given dosage and type of medication), route of administration.” /d. at [OO84E These factors of routine optimization relate to a Live patient and are not relevant to preserving a lung ex vivo, outside of a living body.”

	Both the tissues of Hassanein and Weers are living and viable.  The goal of both references is to arrive to a point where the lungs are healthy and fully functioning.  Both references teach the administration of antimicrobials to accomplish this goal.  The goal 

	
Applicant argues the following against the use of Kerkhoven.

First, in Kerkhoven, two spray-dried detergent compositions, each taught for the same purpose, were combined to form a third composition that was simply a mixture of the two detergent compositions. Kerkhoven, 626 F.2d, at 847, 849, and 850. In contrast, the compositions in Hassanein and Weers are directed to different purposes. The compositions in Hassanein are directed to caring for an organ ex vive in a perfusion circuit. See e.g., Hassanein at FF [0002], fO010}, [0015], [0017], [0022}-(00231, [0028], [0102], [0233]. The compositions in Weers (recited as “pharmaceutical formulation,” which comprises mixtures of free and lipid-based composition encapsulated anti-infectives) are directed to treating or providing prophylaxis against a pulmonary infection in a patient. Kerkhoven is therefore inapposite at least because the compositions to be combined are not taught to be useful for the same purpose……

Second, even assuming that the compositions of Hassanein and Weers were for the same purpose, which they are not, Kerkhoven would still not apply to the instant application, because Kerkhoven relates to combining two compositions, not combining individual components of one composition with the entirety of another composition as outlined in the Office Action. Specifically, Kerkhoven discusses that the combination of a reference describing a spray-dried anionic detergent with a reference describing a spray-dried nonionic detergent created a prima facie case of obviousness with respect to claims directed to a detergent that was a mixture of a spray-dried anionic detergent and a spray-dried nonionic detergent. Kerkhoven, 626 F.2d, at 847. In contrast, in the instant case, the Office suggests combining Ave components (.e., cefazolin and voriconazole} of the composition of Weers with the entire composition of Hassanein. See Office Action, at 19-20. The Office does not suggest combining the entire composition of Hassanein with the entire composition (1e., the entire “pharmaceutical formulation,” which comprises mixtures of free and lipid-based composition encapsulated anti-infectives) disclosed in Weers. See idl; see also Weers, at # [0018]. Thus, Applicant respectfully submits that the Office’s reliance on Kerkhoven is misplaced, and Applicant requests that it be withdrawn. fx Parte Morii, 2012 WL 3451019, at *3 (P.T_AB. Nov. 2, 2012) in contrast [to Kerkhoven]... the Examiner is selecting a single component from Elkind’s ingredients [in Elkind’s plating bath] for combination with Whitlaw’s plating bath. The Examiner is not combining the plating bath described in Whitlaw with the complete plating bath (i.e. all the ingredients) described in Elkind.

As argued at length above.  The antimicrobials cited in Hassanein and Weers are interchangeable because they are known for treating viable lung tissue.  Hassanein acknowledges the importance of treating the lung tissue in an ex-vivo solution.  Weers provides other examples of antimicrobials that can be used to safely treat lungs.  

In regards to the second point, both the antifungal and antibacterial can be viewed as antimicrobials.  It makes sense to combine these components into a composition which can then be introduced into an ex-vivo perfusion solution to knock out pathogens.  They perform the same task of removing harmful pathogens.

The arguments against the other references Gever, Wei, Yamashiro, Stern is that they do not correct the deficiencies of teaching antimicrobials.  Examiner has argued that the references used to teach administration of antimicrobials are adequate.


	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1,14,16-17,43, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassanein (US 20080017194), Gever (Technique to Repair Damaged Donor Lungs for Graft Passes Clinical Test) Medpage Today 2008-12-19, Wei, “Protective Effect of milrinione, a specific phosphodiesterase inhibitor in graft lung .

Hassanein teaches solutions that can be used for ex vivo organ care, including lung care.  Hassanein’s solution is an ex-vivo perfusion/preservation solution for machine perfusion of donor lungs comprising: an energy-rich perfusion nutrient (Page 44 and Page 45(Paragraph [343-344]), a colloid (Page 45[Paragraph 344]), a hormone (Page 45[Paragraph 344]), a steroid (Page 45[Paragraph 344], a buffer (Page 43(Paragraph 330), sodium chloride in a range of about 1 mg/L to about 100 g/L (Page 44, Table 3), potassium chloride in a range of about 1mg/L to about 100g/L (Page 44, Table 3), magnesium sulfate in a range of about 1 mg/L to about 100 g/L (Page 44, Table 3), and nitroglycerin (a nitrate) (Pages 44[Paragraph 344]),  the nitrate is nitroglycerin (Page 45[Paragraph 344]). Hassanein teaches the use of nitroglycerin (a nitrate).  A person of ordinary skill would use routine experimentation and optimization to determine the precise amount of nitroglycerin that best preserves the lungs.  The amount of nitroglycerin might vary based on the size of the lungs and health of the lung tissue.  MPEP 2144.05(II)(A) states “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Therefore, at the time of applicant's invention, an amount of nitroglycerine of about 10 mg to 50 mg would have been obvious, Hassanein further 
Hassanein further teaches wherein the solution further comprises M.V.I. Adult® multi-vitamin or equivalent; the steroid includes methylprednisolone; and the buffer includes sodium bicarbonate (Pages 44-45; Page 47[354]).  The multi-vitamin in an amount of about 1 unit vial; sodium bicarbonate in an amount of about 15 mEq (Page 44); Hassanein further teaches wherein the glucocorticoid steroid comprises methylprednisolone (Page 47[354]) , Although the reference does mention that methylprednisolone (a steroid) can be used in such a composition, the reference does not specifically state the amount of methylprednisolone used.  However, the reference states that 1 gram of steroids can be used in such a composition (Page 47[354]; Page 44).  Furthermore, a person of ordinary skill in the art would have been expected to have optimized the amount of methylprednisolone in the solution to have obtained the best preservation results possible.  MPEP 2144.05(II)(A) states “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."   Therefore, at the time of applicant’s invention, it would have been obvious wherein the methylprednisolone was present at a concentration of 1 gram/liter in solution. as in instant Claims 1,14, 43
as in instant Claims 1, 46
Neither Hassanein or Gever disclose the use of milrinone (a vasodialator).  While Hassanein does not teach milrinone, Hassanien does teach the use of vasodilators (Page 3, Paragraph [16].  Page 5[31] further states that maintenance solutions which contain components such as therapeutics, vasodilators, endothelial stabilizers and other key preservatives can be used reduce edema and provide endothelial support for the lung tissue.  
Wei provides motivation for using milrinone in lung preservation solution and teaches that milrinone is a vasodilator.  On page 2 of the translation version, Wei states that lung transplantations often fail due to early graft dysfunction due to ischemia-reperfusion injury.  Wei teaches that milrinone has been shown to successfully protect lung transplant models from ischemic-reperfusion injury (Conclusion on Page 2).   Pages 4-7 details experiments that were carried out to determine whether milrinone had a protective effect on donor rat lung tissue.  Page 9 Results of optical microscope observation and page 10 results of electron microscope observation details that there was significantly more damage in the lung tissue in absence of milrinone. On page 12, 
The bottom of page 13 of the translated version further details that in the lung tissue exposed to milrinone, the MDA level was significantly reduced when compared to the control group without milrinione.  The MDA level directly corresponds to the amount of lipid peroxidation damage which is one of the hallmark types of damage that can result from ischemica-reperfusion injury.  Therefore, a person of ordinary skill in the art would have been strongly motivated to have included milrinone due to its protective effects and its ability to serve as a protective vasodialator.  There is a huge expectation of success because the data provided by Wei shows that milrinone is associated with strong protective effects.  It would be expected that an artisan would optimize the amount of milrinone by conducting routine experimentation and optimization to determine which amount of milrinone best helps the performance of the composition taught by Hassanein.  An artisan would have been expected to have titrated the amount of milrinone used in experiments to determine which concentration best reduced edema and provided endothelial support.  Titrating ingredients is routinely done in the art.

as in instant Claim 1, 43
Hassanein provides a laundry list of buffer solutions that may be used in the preservation solution.  However, Hassanein does not specifically mention that the buffer solutions may include disodium phosphate or monopotassium phosphate.  However, at the time of applicant’s invention, it was known in the art that these specific solutions could be used in buffers that preserve organs (Page 3[55]) as taught by Yamashiro.  A person of ordinary skill in the art would have used routine experimentation and optimization to have determined which amount of each ingredient of buffer best regulates the pH of the solution. 2144.05(II)(A) states “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Therefore, at the time of applicant’s invention it would have been obvious to have include disodium phosphate anhydrate at an amount of between 0.039 g/L to 0.052 g/L and to have also included monopotassium phosphate at an amount between 0.053 g/L to 0.072 g/L as in instant Claims 1,43
There references above do not teach the use of glucose monohydrate at a concentration of 1.7 g/L to 2.3 g/L.  However, at the time of applicants’ filing, the use of such a range of glucose monohydrate would have been obvious.  An artisan would have been motivated to have included glucose monohydrate within such a range because Steen in paragraph 48 has shown that a concentration of 1.98 g/L can be used successfully in the preservation of tissue/organs used for transplant.  1.98 g/L is close to 2 g/L as in instant Claims 1,17,43

, it would have been obvious to for the Dextran 40 to have been present in an amount of 50g/L.  Sheen also supports the use of Dextran 40 in a range of 1-50 g/L (Paragraph 33) in order to support preservation of organs such as lungs as in instant Claims 1, 43
	Hassanein teaches that antimicrobials can be used in the solution (Paragraph 361).  At the time of applicant's invention, it would have been obvious to have used a solution with antimicrobial agents to minimize infection with pathogenic organisms.   Although Hassanein teaches examples of specific antimicrobials such as ciprofloxacin [361]) , Hassanein does not specifically mention cefazolin and voriconazole.  However, at the time of applicants’ invention, the use of either cefazolin and/or voriconazole would have been obvious based on the teachings of Weers.

A person of ordinary skill in the art would have used routine experimentation and optimization to have determined what concentrations of antimicrobials were needed in order to have prevented an unwanted infection.  This could be easily done by titrating a solution of antimicrobials and adding the different titrations to perfusion solutions and determining which concentrations prevented pathogenic growth.  Furthermore, the Weers reference states that dosage can vary from about 0.01 ng to about 10 g per body weight (Page 6[82]).  
In order to improve the effectiveness of the antimicrobials, it would have been obvious to have included more than one to destroy contamination.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, at the time of applicant’s invention, it would have been obvious to have combined Cefazolin, Ciprofloxacin, and/or Voriconazole in one solution, especially since each antimicrobial targets different types of microorganisms.  

Therefore, at the time of applicant's invention, it would have been wherein the solution comprised an antimicrobial agent, wherein the antimicrobial agent comprises at least one of cefazolin, ciprofloxacin, and voriconazole, wherein each liter of solution comprises cefazolin in an amount of about 1 g, ciprofloxacin in an amount of about 0.2 g, and voriconazole in an amount of about 0.2 g as in instant Claims 1,43
Other Dependent Claims by Hassanein
wherein the hormone comprises about 20 IU insulin in each liter of solution (Page 44[Table 3]) as in instant Claim 14,wherein the multi-vitamin includes fat-soluble and water-soluble vitamins (Page 44-45/Table 3) as in instant Claim 16,  
	
Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.




Claims 1,14,16-17,43, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassanein (US 20080017194), Gever (Technique to Repair Damaged Donor Lungs for Graft Passes Clinical Test) Medpage Today 2008-12-19, Stern (5,552,267), Yamashiro et al. (US 20090142830), and Steen (US 20080057488), Keshavjee et al. “The role of dextran 40 and potassium in extended hypothermic lung .

	Hassanein, Gever, Yamashiro, Steen, Keshavjee, and Weers apply as above.  These references are moot on teaching the inclusion of milrinione within an organ preservation composition.  While Hassanein does not teach milrinione, Hassanein does teach the use of vasodialators (Page 3, Paragraph 16).  Page 5, Paragraph 31 of Hassanein further states that maintenance solutions which contain components such as therapeutics, vasodilators, endothelial stabilizers and other key preservatives can be used reduce edema and provide endothelial support for the lung tissue. 
At the time of applicants’ invention, it would have been obvious to have used milrinone because Stern (USPT 5,552267) discloses that milrinone (a phosphodiesterase inhibitor) can be used in an organ preservation solution for its performance as a vasodilator. The vasodilator is responsible for maintaining vascular homeostasis. The benefits of using a phosphodiesterase inhibitor is that “in addition to their vasodilatory activity, phosphodiesterase inhibitors reduce the leakiness of endothelial cells, decrease platelet aggregation, and decrease neutrophil accumulation.” This information is described in Col 12 of the Stern reference. Milrinone is listed as one type of phosphodiesterase inhibitor that can be used. The importance of phosphodiesterase inhibitors in reestablishing vascular homeostasis following ex vivo preservation of lung material is discussed Example 4 Cols 48-49 of Stern.  An artisan would have been expected to have titrated the amount of milrinone used in experiments to determine which concentration best reduced edema and provided endothelial 



Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.




Conclusion


All claims stand rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657